Title: From Thomas Jefferson to Brissot de Warville, 11 February 1788
From: Jefferson, Thomas
To: Brissot de Warville, Jacques Pierre



Sir
Paris Feb. 11. 1788.

I am very sensible of the honour you propose to me of becoming a member of the society for the abolition of the slave trade. You  know that nobody wishes more ardently to see an abolition not only of the trade but of the condition of slavery: and certainly nobody will be more willing to encounter every sacrifice for that object. But the influence and information of the friends to this proposition in France will be far above the need of my association. I am here as a public servant; and those whom I serve having never yet been able to give their voice against this practice, it is decent for me to avoid too public a demonstration of my wishes to see it abolished. Without serving the cause here, it might render me less able to serve it beyond the water. I trust you will be sensible of the prudence of those motives therefore which govern my conduct on this occasion, and be assured of my wishes for the success of your undertaking and the sentiments of esteem and respect with which I have the honour to be Sir your most obedt. humble servt.,

Th: Jefferson


P.S. I send you the journals of Congress of 1787.

